Citation Nr: 1132985	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral foot disorder. 

2.  Entitlement to an initial compensable rating for service-connected anemia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1997 to April 2001.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an October 2010 Joint Motion for Remand and vacated a December 2009 Board decision, which in pertinent part, denied entitlement to service connection for bilateral hallux valgus (originally claimed as bilateral foot pain) and entitlement to an initial compensable evaluation for anemia, and remanded the matters for action complying with the Joint Motion for Remand. 

As a matter of background, these matters were initially before the Board on appeal from May 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In the May 2005 rating decision, the RO denied service connection for bilateral hallux valgus and for bilateral shin splints, and by the way of a March 2006 rating decision, the RO granted service connection for anemia and assigned a noncompensable disability rating, effective from August 19, 2005.  

In this case, the Board will continue to proceed with the evaluation of the bilateral foot disorder claim especially in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which mandates that the scope of a disability claim include any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  It is clear from the evidence of record that the Veteran's bilateral foot problems have been variously diagnosed.  Therefore, the issue has been characterized in more general terms to express this fact on the cover page of the instant decision.

The Board also noted that the claims folder now contains additional lay statements and VA treatment records concerning the Veteran's anemia disability since it was last adjudicated by the RO in October 2008.  She has not submitted a waiver of initial consideration by the RO.  The Board notes that none of the additional evidence appears to be pertinent to the issue of service connection for bilateral foot disorder.  Accordingly, there is no prejudice to the Veteran for the Board to proceed with adjudication of the Veteran's service connection claim without initial RO consideration of the additional arguments, or obtaining a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to an initial compensable evaluation for anemia is remanded addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Bilateral mild hallux valgus was noted on the Veteran's examination for entry onto active duty.  (Bilateral asymptomatic pes planus with normal arches was also noted on examination at that time.) 

2.  The service treatment records show that the Veteran sought treatment for foot pain and problems with her toes periodically throughout service, but her feet were evaluated as normal upon her separation from service; and there was no indication that her bilateral hallux valgus had increased in severity while she was in service. 

3.  The post-service medical evidence does not show that the Veteran sought treatment for her hallux valgus, pes planus, or any other foot-related disorder, until five years after her discharge from service. 

4.  The preponderance of the medical evidence is against a finding that the Veteran's hallux valgus was aggravated by her service; and there is no medical evidence that links any current foot-related disorder, including pes planus and hallux vargus, to service. 





CONCLUSION OF LAW

The criteria for service connection for bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the May 2005 RO decision in the matter, VA sent a letter to the Veteran in June 2004 that addressed some notice elements concerning her bilateral foot disorder claim.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to her and VA's respective duties for obtaining evidence.  In an April 2006 notice letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the April 2006 notice was sent after the initial adjudication, the Board finds this error non-prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the April 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was readjudicated and a June 2008 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran regarding her bilateral hallux valgus claim, and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to her claims, VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with an orthopedic examination in May 2005, in which the examiner found that the Veteran's bilateral hallux valgus and pes planus was not aggravated by her service.  The Board finds that the medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges the concern raised in the October 2010 JMR regarding the rational used by the May 2005 VA examiner to support his medical conclusion that the Veteran's bilateral pes planus and hallux valgus was not aggravated by her period of service and that no other current foot disorder was related to her period of service.  Specifically, the Board was asked to reconcile the Veteran's competent lay statements that she did not experience any incident after service that would have caused her current foot conditions with the May 2005 VA examiner's comment that "I can only conclude that this is something that occurred after military service as there is no documentation of that while she was in the military."  The Board sees no conflict between these two statements - especially when the May 2005 VA examiner's statement is read in full context.   The examiner's statement reads as follows:

IMPRESSION:  The patient, by way of her C-file, had evidence of recurrent problems involving her toes due to runner's toes and also loss of a great toenail.  There is no evidence of any symptomatic hallux valgus deformity or any symptomatic flat-footedness within the military service.

In fact, her records reflect that her arches were normal.  My clinical examination today reveals that her arches are actually moderately flattened and she does have splaying of her feet.   I can only conclude that this is something that occurred after military service as there is no documentation of that while she was in the military so the conditions that she now complains of are not related to the in-service findings of runner's toes or black toes.

See the May 2005 VA Examination Report at page 3. 

It is clear from reading the examiner's full statement that when he said "this is something that occurred after military service" he was referring to the Veteran's moderately flattened arches and the splaying of her feet (noted in the sentence immediately preceding), and that he was not referring to any particular incident.  Accordingly, it may very well be true that, as the Veteran states, she did not experience any "incident" after service, AND that, as the examiner concludes, the moderately flattened arches and splaying of her feet occurred after military service.  The Veteran's statement that she experienced no incident after service is not inconsistent with the examiner's conclusion that the flattened arches and splaying of the feet occurred after service.  

Regardless of any perceived inconsistencies, the record still does not show any increase in severity of her pre-existing disorder shown in service or that any other currently diagnosed foot disorder is related to her period of service.  

None of the service treatment records indicated that the Veteran's feet complaints were the result of a permanent aggravation of her bilateral hallux valgus.  More significantly, increased severity was not shown on separation or until more than five years her discharge from service.  In addition, there is no medical evidence that indicates that any of the current foot problems are related to service.  The Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of permanent aggravation of a pre-existing disorder beyond the natural progress of the disease and the question of causation of pes planus and hallux varus extends well beyond an immediately observable cause-and-effect relationship.  As such, the Veteran's lay statements are not competent to address the issue of etiology in the present case.  In this regard, the Board finds that the examination of record is more than sufficient, and that another examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection for Bilateral Foot Disorder 

The Veteran claims entitlement to service connection for her bilateral foot disorder. 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  A finding of aggravation, however, is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background 
 
In this case, the Veteran claims entitlement to service connection for her bilateral foot disorder.  In particular, she argues that her feet were injured due to running and marching for long distances in order to maintain her military physical requirements.  

A review of the service treatment records shows the Veteran was diagnosed with mild hallux valgus, bilaterally, on her February 1997 induction examination report.  The induction examination report also showed she was evaluated with asymptomatic pes planus, but had normal aches.  A November 1997 service treatment record shows that the Veteran was seen for bilateral foot pain.  It was noted she had dark discoloration and calluses involving her toes.  She was again diagnosed with mild hallux valgus, bilaterally.  The Veteran was seen again in December 1997 for similar complaints of discoloration of her toes and toenails. 

A review of the subsequent service treatment records shows that the Veteran complained of foot pain, bilaterally, and problems with her toes periodically throughout her service.  In the January 1998 treatment record, the Veteran was diagnosed with runner's black toe on the nail of her left great toe, which required medical trimming and eventually removal three weeks later.  In May 1999, the Veteran required similar treatment for the toenail on her right great toe. 

The December 2000 report of examination prior to separation showed that the Veteran's feet were evaluated as normal.  There was no indication of hallux valgus or pes planus noted on the separation examination report.  On the associated report of medical history, the Veteran indicated that she experienced foot trouble throughout her period of service.  In the physician's summary, the examiner noted that the Veteran had a history of bilateral foot pain.  

The first post-service medical evidence of bilateral foot pain comes from the May 2005 VA examination report.  In the examination report, the examiner noted that the Veteran complained of bilateral foot pain.  The Veteran associated the onset of the symptoms with military service.  She reported that she would experience bilateral foot pain with running.  The examiner noted the medical findings contained the Veteran's service treatment records that showed diagnosis of runner's toe.  The examiner also noted a November 21, 1997 x-ray report showing that the Veteran had mild hallux valgus, but no other abnormalities were observed.  On physical examination, the May 2005 examiner observed that the Veteran had splayed feet.  There was also evidence of a moderate degree of pes planus, bilaterally.  There were no calluses on her feet and her toes appeared to be normal.  The examiner noted that the x-ray revealed findings of very mild hallux valgus and evidence of moderately flattened feet, but there were no other abnormalities found. 

The May 2005 examiner noted that although the service treatment records showed evidence of recurrent problems involving the Veteran's toes, the examiner concluded that there was "no evidence of any symptomatic hallux valgus deformity or any symptomatic flat-footedness within the military records."  The examiner noted the additional evidence of moderate pes planus, but the examiner concluded that these additional symptoms "occurred after military service as there is no documentation of that while she was in the military so the conditions that she now complains of are not related to the in-service findings of runner's toe or black toes."

In July 2005, the Veteran sought treatment from a private physician for general foot pain, bilaterally.  The Veteran's toenails were evaluated as normal.  The private physician observed that the Veteran had forefoot and rearfoot hallux varus, bilaterally.  The x-rays of her feet showed that the overall foot structure was normal, bilaterally.  The private physician did not indicate whether the Veteran's hallux varus was related to her period of service. 

Here, the Veteran claims entitlement to service connection for her bilateral foot disorder.  The fact that the record shows that the Veteran's bilateral foot pain has subsequently been identified to include bilateral hallux valgus, bilateral pes planus, and bilateral hallux varus is not in dispute, and establishes the element of a currently diagnosed disability.  What remains to be determined is whether a diagnosed foot disorder is related to the Veteran's period of active service.  Here, the Board finds that the preponderance of the evidence weighs against a finding that any Veteran's bilateral foot disorder, including bilateral hallux valgus, bilateral pes planus, and bilateral hallux vargus, is related to her period of service.  In coming to this conclusion, the Board has considered whether any foot disorder existed prior to the Veteran's period of service, was aggravated by, or is directly related to her period of service. 

Consideration of Pre-existing Bilateral Hallux Valgus 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this matter, as delineated above, the Veteran's February 1997 examination prior to service entry clearly shows that she had mild hallux valgus, bilaterally.  Although the Veteran contends that she did not have any prior medical problems with her feet or history of foot pain, the Board finds that since bilateral mild hallux valgus was noted on her entrance examination, there is clear and unmistakable evidence that her disorders existed prior to service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Therefore, the focus of this matter is whether the pre-existing bilateral hallux valgus was permanently aggravated during the Veteran's period of service (i.e. since she does not have the benefit of the presumption of soundness).  See 38 U.S.C.A. § 1111. 

In the case of aggravation, the pre-existing disease or injury will be considered to have been aggravated where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).  Here, there has been no showing that bilateral hallux valgus underwent a permanent increase in disability during service.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.  

While pes planus was noted on the Veteran's entrance examination, it was considered asymptomatic and the arches of her feet were evaluated as normal.  Given these medical findings, the Board cannot say that pes planus pre-existed the Veteran's period of service without any objective abnormalities recorded by the examiner at the time of her entrance into service.  The presumption of soundness applies to the Veteran's feet with regard to the matter of pes planus.  See 38 U.S.C.A. § 1111.

The Board will first address issue of service connection for bilateral hallux valgus, which was first diagnosed on the Veteran's entrance into service and it was evaluated as mild.  The current medical evidence of record shows that the Veteran's bilateral hallux valgus is still evaluated as mild, with no other abnormalities noted as a result of her hallux valgus.  

Even though the evidence of record does not show that the Veteran's bilateral hallux valgus has increased in severity since service, the Board will still address the questions whether the Veteran's hallux valgus has been permanently worsened, and if so, whether it was caused by her military service. 

The Veteran's service treatment records show that she had bilateral hallux valgus (mild) upon her entrance into service.  These records also show that the Veteran sought treatment for bilateral foot pain and problems with her toes periodically throughout her service and that she was placed on a soft shoe profile because of the severity of her condition.  It is pertinent that none of the service treatment records indicated that the Veteran's feet complaints were the result of a permanent aggravation of her bilateral hallux valgus, and more significant, that an increase in severity was not shown on separation. 

In fact, at the time of her examination prior to separation from service, the record shows that her feet were clinically evaluated as normal.  Although the record shows that the Veteran reported that she had complaints of bilateral foot pain during service (as was shown by her placement on temporary physical profiles) and her history of bilateral foot pain shown at separation, the record does not reflect any increase in the severity of such disability at the time of her discharge from service.  Moreover, the December 2000 examination prior to separation did not reflect clinical findings on examination that may be considered evidence of any foot related disability (the examiner noted that the Veteran's feet were normal (level one)).  In this regard, the foot complaints during service show only a temporary flare-up of the Veteran's foot problems.  Again, the Board points out that a temporary or intermittent flare-up of a pre-existing injury or disease is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Here, there is no evidence that shows that the Veteran's bilateral hallux valgus had permanently worsened during service.  Furthermore, the May 2005 VA examiner provided a specific medical opinion against a finding that the Veteran's hallux valgus was permanently aggravated by her service.  

Concerning Other Current Bilateral Foot-Related Disorders

Here, the current medical evidence does not show that the Veteran presently has any foot-related disorder for which service connection may be awarded.  While the May 2005 examiner noted that there was now evidence of moderate flatfeet upon examination, and such were found to be asymptomatic on the Veteran's entrance into service, the examiner concluded that this bilateral foot condition was not symptomatic during service, nor was it related to the inservice findings of runner's black toe.  Additionally, there is no other medical evidence of record that supports a finding that any current bilateral foot disorder, including pes planus and bilateral hallux varus, is related to service.  

The record also does not show a continuity of symptomatology (or treatment) for any foot-related disorder following separation from service in 2000 and prior to May 2005, when the Veteran was examined in conjunction with her claim.  A lengthy period of time between service and the first post-service clinical notation of complaints or symptoms associated with the disability at issue is of itself a factor for consideration, and it is a factor weighing against a finding that a current disability is related to service.   See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  The preponderance of the medical evidence is against a finding that any current foot-related disorder is due to or aggravated by service. 

The Board recognizes that the Court of Appeals for Veterans Claims has stated specifically that a veteran's own statements are competent as to the observable foot problems and continuity of pain since service.  See Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995).  The Veteran has reported that she has experienced bilateral foot pain since service and she has denied any post-service injury or incident involving her feet.  The Board does not doubt that the Veteran may well have experienced bilateral foot problems since service, and that she experienced no post-service injury or incident involving the feet.  The Veteran's statements, while competent evidence of continuity of foot pain since service, are not competent evidence of ongoing problems since service related to hallux valgus, pes planus or hallux vargus.  In fact, her statements of general foot pain are outweighed by the contemporaneous evidence showing inservice treatment for foot problems (largely pertaining to the toes) but no medical finding attributing the problems to hallux valgus, pes planus or hallux vargus.  At the same time, the probative value of her lay opinion is substantially undermined by the fact that she did not seek treatment for any foot problems until five year after her separation from service.  See Maxson, 12 Vet. at 453.  The 2005 VA examiner's opinion also weighs substantially against any finding that the current foot disabilities were due to or aggravated by service.   

Moreover, the Veteran has not been shown to have the medical training and credentials to provide an opinion that her bilateral hallux valgus was permanently aggravated by her period of service or that any other current diagnosed foot disorder was caused by her period of service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Jandreau, 492 F.3d at 1372.  By contrast, the VA examiner's opinion was based upon a claims file review, addresses the history of onset of the Veteran's current foot disorders, and is definite in nature.  Also, unlike the Veteran, the examiner has medical training and credentials. The Board thus finds that the probative value of the examiner's opinion as to diagnosis and etiology vastly exceeds that of the Veteran's own lay opinion.

In sum, the Board finds that the Veteran's bilateral hallux valgus existed prior to service, and that the preponderance of the evidence is against finding that it was aggravated by service.  In addition, there is no evidence that any other current bilateral foot-related disorder is linked to service.  Accordingly, the claim for service connection must be denied.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral foot disorder is denied. 


REMAND

The Board is remanding the issue of entitlement to an initial compensable evaluation for anemia for additional development, to include a new VA examination to determine the severity of her disability. 

In the January 2011 Joint Motion, the Court noted that the increased rating claim was being remanded because the Board failed to provide adequate reasoning and basis for the denial of a compensable evaluation for the Veteran's anemia disability.  In the JMR, the Court essentially stated that the Board failed to adequately address the Veteran's lay statements dated in July 2006 and April 2007 that she has always suffered from symptom of headaches, fatigue, dizziness, and shortness of breath in confirming the assignment of the noncompensable evaluation under Diagnostic Code 7700.  

As previously noted by the Board in December 2009, an August 2005 VA treatment recorded showed the Veteran had a hemoglobin level was 9.4ml/100ml and the examining nurse practitioner noted that the Veteran's iron was abnormally low and that the iron deficiency was related to her heavy menses due to her uterine fibroids.  In that VA treatment record, the examining nurse practitioner also noted that the Veteran denied headaches and any other problems.  The Board also noted that subsequent VA treatment records showed that the Veteran complained of dizziness, headaches, difficulty breathing and other symptoms, but her recorded hemoglobin levels remained at 12mg/100ml or above.  

Additionally, as noted in the INTRODUCTION, the claims folder now contains additional evidence regarding the severity of the Veteran's anemia disability since the matter was last adjudicated by the RO.  The Veteran has not submitted a waiver of initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).  To ensure that the Veteran's procedural rights are protected, insofar as she is afforded the opportunity for RO adjudication in the first instance, the Board must return the case to the RO, for its initial consideration of the evidence.

While on remand, the RO should also provide the Veteran with a new VA examination to evaluate the current level of severity of her anemia disability.  The Board observes that the Veteran has not been afforded a VA examination in over three years.  Additionally, the additional evidence also raises a question as to the current severity of her anemia disability.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should seek the Veteran's assistance to identify and obtain any VA and private records of pertinent medical treatment that are not yet on file.

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful.

2.  Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of the Veteran's anemia.  The claim file and a copy of this REMAND should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  

All studies indicated should be performed, and in particular, a laboratory study should be performed to determine the Veteran's current hemoglobin level.  All the results from the indicated studies should be made available to the examining physician prior to the completion of his or her examination report. 

In the examination report, the examiner should identify all manifestations of the Veteran's disability and all functional impairment due to the disability, or if the Veteran's condition is asymptomatic.  

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

3.  Thereafter, the RO should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


